Per Curiam. This claim arose out of a battery on November 20, 1973, at 13th and South Grand Avenue, Springfield, Illinois. Mina Plummer seeks compensation pursuant to provisions of the "Crime Victims Compensation Act” hereafter referred to as "the Act”. This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report by the Attorney General of the State of Illinois, which substantiates the matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds as follows: 1. That the claimant, Mina Plummer, was a victim of a violent crime covered under Illinois Revised Statutes, 1973, Chap. 70, Sec. 72, to wit: Battery §12-3, Chapter 38, Illinois Revised Statutes, 1973 when she was struck in a robbery on November 20, 1973, at 13th and South Grand, Springfield, Illinois. 2. That said crime was promptly reported to tlje Springfield City Police Department and that claimant has at all times provided whatever cooperation and assistance sought by law enforcement officials. 3. That the assailant has not been apprehended, which fact has no bearing on the eligibility of the claimant for recovery under the Act. (Ill. Rev. Stat., 1973, Ch. 70, par. 77(a).) 4. Claimant has no knowlege of the identity of the assailant and the assailant was not a relative or member of claimant’s household. 5. The injury sustained by the claimant was not attributable either to her wrongful act or provocation on her part. 6. Claimant has suffered damages in excess of $500 compensable by Section 74 of the Act, to wit: Hospital, surgical and doctor bills for repair of fractures of the left arm, left ribs and left hip. Hospital & physicians.............................. $2,570.33 Physicians....................................... 1,297.00 TOTAL compensable medical - expenses.....................................$3,867.33 7. As a result of this incident, claimant has received the following reimbursements which must be set off from any award pursuant to paragraph 77(d) of the Act: Medicare & Medicaide benefits........................ $1,449.77 Insurance........................................ 310.80 TOTAL SET OFF.............................. $1,760.27 8. The claimant has received no other compensation as a result of these injuries. 9. Claimant was not employed at the time of the incident. 10. That the proof submitted in support of this claim satisfied all of the requirements of this Act, and the claim is, therefore, compensable thereunder. It Is Hereby Ordered that the sum of $2,107.06 (Two Thousand One Hundred Seven Dollars And Six Cents) be awarded Mina Plummer as an innocent victim of a violent crime. AMENDED OPINION and SUPPLEMENTARY ORDER This court has previously filed its opinion in the above matter awarding compensation to the claimant in the total sum of — $2,107.06. However, payment of the said award has been delayed due to an omission in the law concerning certain payment procedures which the General Assembly will remedy as expeditiously as possible. To expedite a payment of part of the compensation to which the above named claimant is entitled, the court on its own motion orders herewith an immediate partial payment up to the limit which this court is legally authorized to order paid in such claims from the Court of Claims Fund. Accordingly, the court hereby supplements and amends the opinion and order previously filed in this claim by adding the following further order: It Is Further Ordered that the sum of $999.99 (Nine Hundred Ninety-nine Dollars and ninety-nine cents) be paid to the claimant immediately from the Court of Claims Fund as a partial payment on the total amount of this award, and that the balance of the award due the claimant in the sum of $1,107.07 be referred forthwith to the General Assembly for its approval.